—Order unanimously affirmed without costs. Memorandum: Contrary to respondent’s contention, petitioner established by a preponderance of the evidence that respondent neglected her children, Jennifer and Joseph, by failing to exercise a minimum degree of care in providing them with proper supervision (see, Family Ct Act § 1012 [f| [i] [B]). Once respondent learned that her boyfriend was sexually abusing her daughter Jennifer, she refused to believe her daughter and to order her boyfriend to move out of the residence (see, Matter of Elizabeth G., 255 AD2d 1010; Matter of Commissioner of Social Servs. of City of N. Y. [Joanne W.] v Edyth W., 210 AD2d 328, 329). By allowing her boyfriend to remain in the residence, respondent “demonstrated a fundamental defect in [her] understanding of the duties and obligations of parenthood and created an atmosphere detrimental to the physical, mental and emotional well-being of the son as well” (Matter of Lynelle W., 177 AD2d 1008, 1009; see, Matter of Rasheda S., 183 AD2d 770). The court did not err in excluding hearsay, statements of Jennifer because those statements did not relate to the allegations of abuse or neglect (see, Family Ct Act § 1046 [a] [vi]). Finally, the court did not abuse its discretion in denying respondent’s motion to compel Jennifer to testify. Jennifer’s therapist testified that the child became suicidal after discussing the abuse and that respondent’s disbelief of the allegations contributed to Jennifer’s depression. The court did not abuse its discretion in determining that respondent’s interest in confronting Jennifer was outweighed by the need to protect Jennifer’s emotional well-being (see, Family Ct Act § 1011; Matter of Commissioner of Social Servs. of City of N. Y. [Woodley B.] v Joseph B., 207 AD2d 885, 886; Matter of A. V., 173 Misc 2d 104, 106-107). (Appeal from Order of Erie County Family Court, Szczur, J. — Neglect.) Present — Denman, P. J., Green, Hayes, Pigott, Jr., and Balio, JJ.